Duckett, J.,
said that persons born free, that is, descended from a white woman, were not, in Maryland, held to be negroes; and were permitted to testify against white persons. And although color is primé facie evidence of slavery, yet the fact that the witness had, for a long time, publicly acted as free, turned the presumption the other way, and was primé facie evidence that he was born of a white woman.
Cranch, C. J., concurred. (Fitzhugh, J., absent.) See the Acts of Assembly of Maryland, 1717, c. 13, § 2, and 1796, c. 67, §5.